 1                                                                 Hon. Richard A. Jones
 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
 7                                 AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                   No. CR19-0037RAJ
                           Plaintiff,
10
             v.                                      ORDER DENYING MOTION
11                                                   TO CONTINUE TRIAL DATE
     DANAVIAN HUNTER,                                AND GRANTING MOTION TO
12                                                   CONTINUE PRETRIAL
                           Defendant.                MOTIONS DEADLINE
13

14

15          THE COURT has considered Defendant’s Unopposed Motion to Continue
     Trial Date and Pretrial Motions deadline and finds that:
16
            (a)    taking into account the exercise of due diligence, a failure to grant a
17
     continuance in this case would not deny counsel for defendant the reasonable time
18
     necessary for effective preparation;
19
            (b)    a failure to grant such a continuance in this proceeding would not
20
     likely result in a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i);
21
            (c)    the additional time requested is not a reasonable period of delay, as the
22   Court has already granted two previous requests for additional time to prepare for
23   trial, to investigate the matter, to gather evidence material to the defense, and to
24   consider possible defenses;
25          (d)    the ends of justice are best served by a speedy trial and by not granting
26   a third continuance; and


      ORDER DENYING MOTION
      TO CONTINUE TRIAL DATE AND
      GRANTING MOTION TO CONTINUE
      PRETRIAL MOTIONS DEADLINE – 1
 1          (e)    the additional time requested between the current trial date of March 2,
 2   2020, and the requested new trial date is unnecessary to provide counsel the
 3   reasonable time necessary to prepare for trial, considering counsel’s schedule and all
 4   of the facts set forth above.

 5          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to

 6   Continue the Trial Date (Dkt. #27) is DENIED. Trial shall commence as scheduled
     on March 2, 2020. Given defense counsel’s current absence from the country, the
 7
     Court extends the deadline for filing all pretrial motions, including motions in
 8
     limine, to February 6, 2020.
 9
            DATED this 22nd day of January, 2020.
10

11

12
                                                      A
                                                      The Honorable Richard A. Jones
                                                      United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ORDER DENYING MOTION
      TO CONTINUE TRIAL DATE AND
      GRANTING MOTION TO CONTINUE
      PRETRIAL MOTIONS DEADLINE – 2
